Citation Nr: 0416929	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), to 
include a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 decision by the RO in 
Philadelphia, Pennsylvania, which denied the veterans' 
application to reopen the claim of entitlement to service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a May 1986 decision, the RO denied the veteran's claim 
for entitlement to service connection for PTSD; the decision 
was not appealed; and the decision became final.  

3.  Evidence received since the May 1986 RO decision is new 
and material, and when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of service connection for PTSD, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

In this case, the rating action of February 2000 was issued 
before the enactment of VCAA.  Thus, in order to satisfy the 
holding in Pelegrini, the Board would have to dismiss as void 
ab initio, the rating decision of the RO which was 
promulgated prior to providing the veteran full VCAA notice.  
The result of this action would require that the entire 
rating process be reinitiated, with the claimant being 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
April 2002 Statement of the Case and March 2004 Supplemental 
Statement of the Case, and September 1999, July 2002 and 
January 2003 correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in September 1999, July 2002 and January 2003, in which 
the veteran was advised of the type of evidence necessary to 
substantiate his claims.  In those letters, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.



Factual Background

Service personnel records reflect that the veteran served two 
tours of duty in Viet Nam.  The first tour was from March 
1968 to March 1969, while the second was from July 1969 to 
July 1970.  

The evidence on file at the time of the May 1986 unappealed 
rating action which denied service connection for PTSD, 
included the veteran's service medical records, VA 
hospitalization reports, VA examinations and a private 
outpatient treatment note.

The veteran's enlistment examination, dated in October 1967, 
revealed that his psychiatric status was clinically evaluated 
as normal.  A July 1970 report of medical examination, 
performed for separation purposes, noted a clinically normal 
psychiatric status.

Upon admission to the VA hospital in November 1982, the 
veteran complained of depression with no suicidal ideation, 
but reported three previous attempts.  On discharge in 
January 1983 his Axis I diagnosis was adjustment disorder 
with mixed emotional features.  The examiner noted that the 
overall stressors were moderate and were due to unemployment, 
financial problems and marital discord.  

In May 1983 the veteran was admitted to the VA hospital.  His 
pertinent complaints at time of admission included, 
depression, suicidal ideations and auditory hallucinations.  
Upon discharge in June 1983, his Axis I diagnosis was 
dysthymic disorder. 

During an October 1985 VA psychiatric examination, the 
veteran related that he did not sleep well, he snapped at 
people and he was in constant pain.  After reviewing the 
veteran's claims file, the examiner indicated that the 
veteran presented many characteristics of delayed stress 
reaction, one of the features being an exaggerated sense of 
physical symptoms and of pain.  The examiner felt the veteran 
definitely had a psychiatric impairment but he was unwilling 
to make a determined diagnosis.  His impression of the a 
psychiatric diagnosis was delayed and disabling PTSD. 

A private progress note from P.L. Quinn, D.O., dated October 
1985 to January 1986, noted several diagnoses of depression. 

Evidence received subsequent to the May 1986 RO decision 
consisted of VA hospitalization reports, VA outpatient 
treatment records, documents from the United States Center 
for Unit Records Research and various statements from the 
veteran.

In August 1999, the veteran was admitted to the VA hospital 
and reported a history of symptoms associated with PTSD 
including depression, isolation, low self-esteem, 
anger/irritability, poor memory and concentration, sleep 
problems, anxiety, panic attacks in crowds, hypervigilance, 
hyperstartle response, combat survivor guilt, flashbacks, 
nightmares and intrusive thoughts.  His pertinent Axis I 
diagnosis was chronic PTSD.  During his period of 
hospitalization, the veteran successfully completed a PTSD 
program. 

In a statement from the veteran, received by the RO in April 
2000, he indicated that he was a combat engineer and 
completed two tours in Vietnam.  He reported that he was 
subjected to sniper fire and was involved in an ambush.  In 
June 1970, he reported that bullets went through his clothes 
but he was not injured and the truck he was in, was shot and 
incurred two flat tires.

VA outpatient treatment notes dated April 2000 to March 2002, 
indicate treatment for a variety of psychiatric disorders.  
Treatment notes are consistent for reports of depression, 
auditory hallucinations, combat-related nightmares, 
flashbacks, insomnia and extreme hypervigilance.    

In April 2000 the veteran was admitted to the VA hospital to 
attend the Post-traumatic residential rehabilitation program.  
Upon discharge in July 2000, his pertinent diagnoses included 
chronic PTSD and major depression.  

In June 2000, the veteran submitted his DD 215 which 
reflected the receipt of the Vietnam service medal with one 
Silver Star and four bronze service stars, good conduct medal 
and the Republic of Vietnam gallantry cross with palm unit 
citation badge.

In October 2001, the RO received extracts of Operational 
Reports - Lessons Learned submitted by the 20th Engineer 
Battalion, during the veteran's Vietnam tour.  The reports 
indicated that the veteran's unit participated in convoys, 
but there were no reports which documented ambushes.  

VA outpatient treatment notes dated February 2002 to October 
2002, essentially reiterate the veteran's previous complaints 
regarding his psychiatric disorder.

In June 2002, the veteran submitted his VA Form 9.  He 
indicated that he was present when a fellow soldier named, S. 
Hernandez, was killed through mortar fire in late 1969 at 
Camp Boyd.  He further indicated that he witnessed a another 
soldier wounded when he drove over a mine.  Additionally, he 
reported that while on guard duty at the Cambodia border, he 
shot and killed two sappers.  Lastly, he reported that in 
1970 he ran an ambush outside Camp Boyd and Dragon Mountain 
and was nearly killed.

The information related above was subsequently investigated 
by the RO in June 2002.  The RO concluded that the death of 
S. Hernandez occurred prior to the veteran's first tour of 
duty in Vietnam.   

In August 2002, the veteran submitted the names of soldiers 
who where killed in Viet Nam, including the name Dennis Wood.  
No attempt was made by the RO to verify this information.  
Research performed at the Board revealed that Dennis Wood was 
a casualty of war on December 11, 1968, in the Hua Nghia 
Province.  

Analysis

The Board notes that the veteran's claim for service 
connection for PTSD was previously denied.  Even if the RO 
determined that new and material evidence was presented to 
reopen the claim, such is not binding on the Board.  The 
Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The veteran contends that he incurred PTSD in service.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

The veteran's claim for service connection for PTSD was 
denied by the RO in a May 1986 decision.  The veteran did not 
appeal this decision, and the decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When the RO denied the claim for service connection for PTSD 
in May 1986, it considered service medical records, VA 
hospitalization reports, a VA psychiatric examination and a 
private outpatient treatment note, and found no nexus to 
relate PTSD to service. 

Evidence received subsequent to the May 1986 RO decision 
consists of VA hospitalization reports, VA outpatient 
treatment records reflecting treatment for various 
psychiatric disorders, including PTSD, and documents from the 
United States Center for Unit Records Research.  

The August 2002 statement by the veteran contains 
information, which, if verified, might establish the 
veteran's stressor.  Because one of the deaths referred to by 
the veteran took place at the time the veteran was in Viet 
Nam, and potentially within the same area as the veteran was 
assigned, this constitutes new and material evidence, 
justifying a reopening of the claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

In August 2002, the veteran provided the names of soldiers 
that died in Viet Nam, including the name of Dennis Wood.  
The RO did not respond to this information, and did not 
undertake any additional development to verify the veteran's 
statements.  Research by the Board established that SSgt Wood 
died during the time the veteran was in Viet Nam, and 
possibly in the same locale where the veteran was located.  
The RO should undertake further development of this 
information provided by the veteran in August 2002.

The VA has a duty to assist the veteran in the development of 
his claim.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit specific information and 
details regarding all of his claimed 
stressors in service that would serve to 
support his assertions of having a 
diagnosis of PTSD. The RO should attempt 
to verify the claimed service stressors, 
including through contact with the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR). In any attempt for 
verification of the veteran's alleged 
stressors, based on the information 
provided by the veteran, the RO should 
prepare a summary of the reported 
stressors (which should include dates, 
place, and a detailed description of the 
alleged incidents) and forward the summary 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the appropriate office.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



